Title: To James Madison from Thomas Bulkeley, 2 February 1802 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


2 February 1802, Lisbon. Transmits a parcel containing a report on the state of trade in the ports of Lisbon, Setúbal, and Figueroa. American trade with Portugal has suffered as a result of peace and large importations of grain from the Mediterranean and Baltic. Since suspension of hostilities American captains have not considered certificates of property “of any further utility to them”; therefore, they no longer appear regularly at consular office with cargo manifests. He can only request such lists, which they often neglect to supply, necessitating his obtaining them from consignees who provide them reluctantly. Suggests that steps be taken to require captains to provide such information, as other countries do, thereby both preventing smuggling and enabling government “to be informed of the exact state of the trade.” Notes that without such steps future reports “will be very incorrect.”
 

   RC (DNA: RG 59, CD, Lisbon, vol. 1). 2 pp.; in a clerk’s hand, signed by Bulkeley.


   A full transcription of this document has been added to the digital edition.
